Citation Nr: 1010965	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an upper back 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1979 to 
August 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision, which denied 
claims for service connection for a bilateral foot condition 
and chronic upper back pain.

By an August 2006 determination, the Board denied the matters 
on appeal.  The Veteran appealed the Board's decision with 
respect to these issues to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2007, the Court 
issued an order granting an August 2007 joint motion to 
remand (JMR) the appeal of these issues to the Board.  The 
appeal was returned to the Board for action consistent with 
the August 2007 JMR and Court order.  The Board remanded 
these issues in November 2007 for further development. 

Additionally, the Board notes that a deferred rating decision 
was issued in January 2006, in which the RO noted that the 
Veteran had previously submitted a claim for service 
connection for a bilateral knee condition and a statement 
that could be construed as a claim for entitlement to a total 
disability rating for compensation based on individual 
unemployability (TDIU).  A rating decision has yet to be 
issued on these claims.

Accordingly, the issues of entitlement to service connection 
for a bilateral knee condition and entitlement to TDIU have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.
REMAND

The Veteran contends that he has an upper back disorder and a 
bilateral foot disorder as the result of his active duty 
service.  After a thorough review of the Veteran's claims 
folder, the Board has determined that these issues must once 
again be remanded for further development.

With regard to the Veteran's claim for service connection for 
an upper back disorder, the Board notes that this issue was 
remanded by the Board in November 2007 in part to schedule 
the Veteran for a VA examination.  The Veteran was scheduled 
for an appropriate VA spine examination for September 29, 
2009.  The Veteran did not report for this examination.  In 
February 2010, the Veteran submitted a statement indicating 
that he did not report for this examination because he never 
received any notification of the scheduling of the 
examination.  He further indicated that, had he known about 
the examination, he would have attended.

In light of the Veteran's assertion that he was unaware that 
he was scheduled for a VA examination for his claim for 
service connection for an upper back disorder and his 
contention that he would have attended the examination if he 
had known about it, the Board will remand this issue once 
more in order to afford the Veteran the opportunity to 
present for a new VA examination for the proper assessment of 
his claim.  38 U.S.C.A. § 5103A (West 2002).  As such, this 
issue must be remanded in order to schedule the Veteran for a 
new VA examination to determine whether he has a current 
diagnosis of an upper back disorder that was incurred in or 
aggravated by his active duty.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).
   
With regard to the Veteran's claim for service connection for 
a bilateral foot disorder, the Veteran asserted in his August 
2002 claim that he began having problems with his feet in 
1985.  In this regard, the Board notes that the Veteran 
underwent a VA examination in September 2003.  The examiner 
reviewed the Veteran's medical records and noted the 
Veteran's complaints of feeling pain in both feet for years 
after walking at work.  Upon examination of the Veteran, the 
examiner diagnosed the Veteran with plantar fasciitis of the 
feet and indicated that the available records do not show 
service connection.    

Despite this negative opinion, the Board notes that the 
Veteran is competent to offer a description of the symptoms 
he experienced in service, and to describe a continuity of 
symptoms since service.  As it is unclear from this 
examination report whether the examiner fully considered the 
Veteran's lay assertions regarding the onset of his symptoms 
and their relation to service, the VA examiner should also be 
asked to determine whether the Veteran has a bilateral foot 
disorder and, if so, whether his current bilateral foot 
disorder was caused or aggravated by his active duty service.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

The Board cautions the Veteran concerning his responsibility 
to cooperate with VA in these matters.  The Court has held 
that '[t]he duty to assist is not always a one-way street.  
If a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.'  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's 
responsibility of cooperating in the development of his 
claims includes reporting for and cooperating during the 
course of a VA examination.

Additionally, the Board notes that a January 2003 document 
printed from Hines VA Hospital reflects that the Veteran was 
scheduled for a podiatry follow-up for November 1, 1995, for 
which he did not report.  This same document also indicates 
that the Veteran sought treatment on several occasions in 
1995, 1996, and 1999.  Furthermore, the Veteran indicated in 
a November 2008 statement that he sought treatment at the 
Hines VA Hospital emergency room for his back in 1994 or 
1995.  The Board notes that the claims file does not appear 
to contain medical records from Hines VA Hospital prior to 
2000.  As such, an attempt should be made to locate any such 
available records for medical treatment the Veteran received 
in 1994 through 1999 at Hines VA Hospital.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Obtain and associate with the claims 
file all available treatment records 
from 1994 through 1999 from Hines VA 
Hospital that have not yet been 
associated with the claims file. 

2.	Schedule the Veteran for appropriate VA 
examination.  The claims file should be 
provided to the appropriate examiner 
for review, and the examiner should 
note that it has been reviewed.  The 
examiner should elicit from the Veteran 
a history of his symptoms relating to 
an upper back disorder and his foot 
disorder. 

After reviewing the file, examining the 
Veteran, and noting his reported history 
of symptoms, the examiner should render 
an opinion as to whether the Veteran 
currently has an upper back disorder.  If 
so, an opinion should be provided as to 
whether it is at least as likely as not 
that the Veteran's upper back disorder 
was incurred in or aggravated by his 
active duty service. 

After reviewing the file, examining the 
Veteran, and noting his reported history 
of symptoms, the examiner should render 
an opinion as to whether the Veteran 
currently has a bilateral foot disorder.  
If so, an opinion should be provided as 
to whether it is at least as likely as 
not that the Veteran's bilateral foot 
disorder was incurred in or aggravated by 
his active duty service. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.	Then, the RO/AMC should readjudicate the 
claims.  In particular, the RO should 
review all the evidence that was 
submitted since the most recent 
supplemental statement of the case 
(SSOC).  In the event that the claims 
are not resolved to the satisfaction of 
the Veteran, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


